Exhibit 10.2

 



PRIMCO MANAGEMENT INC.

 

EMPLOYMENT AGREEMENT
Chief Executive Officer

 

This Employment Agreement ("Agreement") is made as of this 7th day of February,
2013, by and between David Michery ("Employee") and Primco Management Inc., a
Delaware corporation (the "Company").

 

PREAMBLE

 

The Company desires to employ Employee as Chief Executive Officer and to
compensate Employee therefor. Employee wants to be employed by the Company and
to commit to serve the Company on the terms herein provided.

 

NOW, THEREFORE, in consideration of the foregoing and of the respective
covenants and agreements of the parties, the parties agree as follows:

 

1.           Definitions.

 

"Benefits" shall mean all the fringe benefits approved by the Board from time to
time and established by the Company for the benefit of Employees generally,
including, but not limited to, regular holidays, vacations, absences resulting
from illness or accident, health insurance, disability and medical plans
(including dental and prescription drug), group life insurance, and pension,
profit-sharing and stock bonus plans or their equivalent.

 

"Board" shall mean the Board of Directors of the Company, together with an
executive committee thereof (if any), as the same shall be constituted from time
to time.

 

"Cause" shall mean conviction of or a plea of no contest to a felony, or
Employee's incapacity due to alcoholism or substance abuse.

 

"Change of Control" shall mean the occurrence of one or more of the following
four events:

 

(1)           A Reorganization; or

 

(2)           A sale of all or substantially all of the assets of the Company.

 

"Chairman" shall mean the individual designated by the Board from time to time
as its chairman.

 

"Chief Executive Officer" or "CEO" shall mean the individual having
responsibility to the Board for direction and management of the operational
affairs of the Company and who reports and is accountable only to the Board.

 

"Company" shall mean Primco Management Inc., a Delaware corporation and any of
its subsidiaries.

 

"Competitive Business Activity" shall mean real estate development and engaging
in music or movie production and distribution.

 

 

 

 

"Director" shall mean the individual designated by the Board from time to time
as a director of the Company.

 

"Disability" shall mean a written determination by an independent physician
mutually agreeable to the Company and Employee (or, in the event of Employee's
total physical or mental disability, Employee's legal representative) that
Employee is physically or mentally unable to perform his duties of CEO under
this Agreement and that such disability can reasonably be expected to continue
for a period of six (6) consecutive months or for shorter periods aggregating
one hundred and eighty (180) days in any twelve-(12)-month period.

 

"Exchange Act" shall mean the Securities Exchange Act of 1934.

 

"Employee" shall mean David Michery and, if the context requires, his heirs,
personal representatives, and permitted successors and assigns.

 

"Performance Year" shall mean each twelve-month period of employment under this
Agreement commencing upon the date of this Agreement.

 

"Person" shall mean any natural person, incorporated entity, limited or general
partnership, limited liability company, business trust, association, agency
(governmental or private), division, political sovereign, or subdivision or
instrumentality, including those groups identified as "persons" in §§ 13(d)(3)
and 14(d)(2) of the Exchange Act.

 

"Reorganization" shall mean any transaction, or any series of transactions
consummated in a 12-month period, pursuant to which any Person acquires (by
merger, acquisition, or otherwise) all or substantially all of the assets of the
Company or the then outstanding equity securities of the Company and the Company
is not the surviving entity, the Company being deemed surviving if and only if
the majority of the Board of Directors of the ultimate parent of the surviving
entity were directors of the Company prior to its organization.

 

"Territory" shall mean any state of the United States and any equivalent section
or area of any country in which the Company has revenue-producing customers or
activities.

 

2.           Position, Responsibilities, and Term of Employment.

 

2.01       Position. Employee shall serve as Chief Executive Officer of the
Company. In this capacity, Employee shall, subject to the bylaws of the Company,
and to the direction of the Board, serve the Company by performing such duties
and carrying out such responsibilities as are normally related to the position
of CEO in accordance with the standards of the industry in which the Company
carries on its business.

 

2.01       Term. The initial term of this Agreement shall be two years, unless
sooner terminated pursuant to Section 4 herein, which term may be extended by
mutual agreement of the parties.

 

2.02       Reporting. Employee, in his capacity as CEO, will report directly to
the Board.

 

2

 

 

2.03       Time and Efforts Covenant. Employee will, to the best of his ability,
devote such time and efforts as are necessary to the performance of his duties
for the Company and its subsidiaries.

 

2.04       Employee's Commitment. During Employee's employment with the Company,
Employee will not undertake or engage in any other employment, occupation or
business enterprise inconsistent with his obligations under this Agreement.
Subject to the foregoing, Employee agrees not to acquire, assume, or participate
in, directly or indirectly, any position, investment, or interest in the
Territory adverse or antagonistic to the Company, its business or prospects,
financial or otherwise, or take any action towards any of the foregoing. The
provisions of this Section shall not prevent Employee from owning shares of any
entity engaging in Competitive Business Activity, so long as such shares (i) do
not constitute more than 5% of the outstanding equity of such competitor, and
(ii) are regularly traded on a national securities exchange or quoted for
trading by the NASDAQ Stock Market.

 

2.05       Relocation. Employee's place of employment will not be located
outside the United States.

 

2.06       Post-Employment Noncompetition and Nonsolicitation Covenant. For a
period of one (1) year subsequent to Employee's voluntary withdrawal from
employment with the Company (except for such withdrawal pursuant to a Change in
Control or due to Constructive Discharge), or a Termination by the Company for
Cause, Employee will not, without the express prior written approval of the
Board, (i) engage in Competitive Business Activity in the Territory either on
Employee's own behalf or that of any other business organization, (ii) directly
or indirectly, in one or a series of transactions, recruit, solicit or otherwise
induce or influence any proprietor, partner, stockholder, lender, director,
officer, employee, sales agent, joint venturer, investor, lessor, supplier,
customer, agent, representative or any other person which has a business
relationship with the Company or had a business relationship with the Company
within the twenty-four (24) month period preceding the date of the incident in
question, to discontinue, reduce, or modify such employment, agency or business
relationship with the Company, or (iii) employ or seek to employ or cause any
business organization engaged in Competitive Business Activity to employ or seek
to employ any person or agent who is then (or was at any time within six months
prior to the date the Employee or such business employs or seeks to employ such
person) employed or retained by the Company or its affiliates. Notwithstanding
the foregoing, nothing herein shall prevent the Employee from providing a letter
of recommendation to another Company employee or consultant with respect to a
future employment opportunity.

 



3

 

 

2.07       Confidential Information. Employee recognizes and acknowledges that
the Company's trade secrets and proprietary information and know-how, as they
may exist from time to time and to the extent they are unique to and internally
developed by the Company ("Confidential Information"), are valuable assets of
the Company's business, access to and knowledge of which are essential to the
performance of Employee's duties hereunder. Employee will not, during or after
the term of his employment by the Company, in whole or in part, disclose such
secrets, information or know-how to any Person for any reason or purpose
whatsoever, nor shall Employee make use of any such property for his own
purposes or for the benefit of any Person (except the Company) under any
circumstances during or after the term of his employment, provided, however,
that after the term of his employment these restrictions shall not apply to such
secrets, information and know-how which are then in the public domain (provided
that Employee was not responsible, directly or indirectly, for such secrets,
information or processes entering the public domain without the Company's
consent). Employee shall have no obligation hereunder to keep confidential any
Confidential Information if and to the extent disclosure of any thereof is
specifically required by law; provided, however, that in the event disclosure is
required by applicable law, the Employee shall provide the Company with prompt
notice of such requirement, prior to making any disclosure, so that the Company
may seek an appropriate protective order. Employee agrees to hold as the
Company's property all memoranda, books, papers, letters, customer and supplier
lists, processes, computer software, records, financial information, policy and
procedure manuals, training and recruiting procedures and other data, and all
copies thereof and therefrom, in any way relating to the Company's business and
affairs, whether made by him or otherwise coming into his possession, and on
termination of his employment, or on demand of the Company at any time, to
deliver the same to the Company.

 

Employee shall use his best efforts to prevent the removal of any Confidential
Information from the premises of the Company, except as required in his normal
course of employment by the Company. Employee shall use his best efforts to
cause all persons or entities to whom any Confidential Information shall be
disclosed by him hereunder to observe the terms and conditions set forth herein
as though each such person or entity was bound hereby.

 

2.08       Records, Files. All records, files, drawings, documents, equipment
and the like relating to the business of the Company which are prepared or used
by Employee during the term of his employment under this Agreement shall be and
shall remain the sole property of the Company.

 

2.09       Equitable Relief. Employee acknowledges that his services to the
Company are of a unique character which gives them a special value to the
Company. Employee further recognizes that material and intentional violations by
Employee of any one or more of the provisions of this Section 2 may give rise to
losses or damages for which the Company cannot be reasonably or adequately
compensated in an action at law and that such material and intentional
violations may result in irreparable and continuing harm to the Company.
Employee agrees that, in addition to any other remedy which the Company may have
at law and equity, including the right to withhold any payment of compensation
under Section 3 of this Agreement, the Company shall be entitled to injunctive
relief to restrain any material and intentional violation, actual or threatened,
by Employee of the provisions of Section 2 of this Agreement.

 

4

 

 

2.10       Work Products.

 

(a)           Employee agrees promptly to disclose and deliver to the Company
any and all, and hereby assigns, transfers, and sets over to the Company,
Employee's entire and exclusive right, title, and interest, including rights in
the nature of patent rights, trademark rights, copyrights, trade secrets, or
design rights, in and to any and all, improvements, inventions, developments,
discoveries, works of authorship, innovations, systems, techniques, ideas,
processes, programs, listings, and other things that may be of assistance to the
Company, whether patentable or unpatentable, relating to or arising out of any
development, service, or product of, or pertaining in any manner to the business
of, the Company whether conceived, developed, or learned by Employee, alone or
with others, during or after normal business hours, while employed by the
Company (collectively, "Work Products"). These include only items that would be
construed as part of the Company's business plan. Any other unrelated activities
that do not relate to the business plan of the Company will be the property of
any third party and/or the Employee, whichever is applicable. Any developments
for any third party shall be made solely on the Employee's personal time and not
during business hours. The foregoing assignment includes, without limitation,
all such rights in the United States of America and throughout the world, and in
and to any letters patent, applications for letters patent, any division,
reissue, extension, continuation, or continuation-in-part thereof, or any
copyright or trademark registrations that may be granted and issued for such
Work Products. Employee hereby authorizes and requests the Commissioner of
Patents and Trademarks or other appropriate government official to issue any
such Letters Patent or registrations to the Company, its successors, and
assigns.

 

(b)           The parties intend that the Company have the sole and exclusive
right, title, and interest in such Work Products. Employee acknowledges and
agrees that all Work Products will be and remain the exclusive property of the
Company and that Employee will, upon the request of the Company, and without
further compensation, do all lawful things requested by the Company to ensure
the Company's ownership of the Work Products, including, without limitation, the
execution of all documents requested by the Company to assign and transfer to
the Company and its assigns all of Employee's right, title, and interest in the
Work Products, if any, and to enable the Company to file and obtain patents,
copyrights, and other proprietary rights in the United States and foreign
countries relating to the Work Products. Employee hereby appoints the Company as
Employee's attorney-in-fact to execute all documents relating to such
registrations, applications, and assignments. The provisions of this Section
2.10 will survive the expiration or termination of this Agreement for any
reason.

 

3.           Compensation.

 

3.01 Annual Compensation. The Company shall pay to Employee for the services to
be rendered hereunder a base salary of $240,000 (the "Annual Compensation").
There shall be an annual review for merit by the Board or officers of the
Company and an increase as deemed appropriate to reflect the value of services
by Employee. At no time during his employment with the Company shall Employee's
annual base salary fall below his Annual Compensation. In addition, when the
Board increases Employee's Annual Compensation at any time during his employment
with the Company, including as set forth on Exhibit A or after an annual review,
such increased Annual Compensation shall become a floor below which Employee's
compensation shall not fall at any future time during his employment with the
Company and shall become his Annual Compensation.

 

Employee's salary shall be payable in periodic installments in accordance with
the Company's usual practice for similarly situated Employees of the Company.

 

5

 

 

3.02 Incentive Compensation. In addition to his Annual Compensation, Employee
shall be entitled to receive incentive compensation in such amounts as are
determined by the Board from time to time (the "Incentive Compensation"). The
Board may designate additional Incentive Compensation as it desires, and said
additions shall be attached as an addendum to this Agreement. Any Incentive
Compensation which is not deductible in the opinion of the Company's counsel
under § 162(m) of the Internal Revenue Code of 1986 as amended, shall be
deferred and paid, without interest, in the first year or years when and to the
extent such payment may be deducted, Employee's right to such payment being
absolute so long as Employee remains employed by the Company, subject only to
the provisions of Section 2.09.

 

3.03        Participating in Benefits. Employee shall be entitled to all
Benefits for as long as such Benefits may remain in effect and/or any substitute
or additional Benefits made available in the future to similarly situated
Employees of the Company, subject to and on a basis consistent with the terms,
conditions and overall administration of such Benefits adopted by the Company.
Benefits paid to Employee shall not be deemed to be in lieu of other
compensation to Employee hereunder as described in this Section 3.

 

3.04        Specific Benefits.

 

During Employee's employment with the Company:

 

(a)          Employee shall be entitled to three weeks of paid vacation time per
year, to be taken at times mutually acceptable to the Company and Employee.

 

(b)          Employee shall be entitled to sick leave benefits during his
employment in accordance with the customary policies of the Company for its
Employee officers, but in no event less than one (1) month per year.

 

(c)          Employee shall be entitled to receive prompt reimbursement for all
reasonable business expenses incurred by him in performing services hereunder.

 

(d)          Employee shall be eligible to participate during his employment in
Benefits not inconsistent or duplicative of those set forth in this Section 3.04
as the Company shall establish or maintain for its Employees generally.

 

(e)          The Company shall have the option to maintain and be the owner and
beneficiary of a term life insurance policy payable on Employee's death with a
minimum policy limit of one million dollars ($1,000,000), and Employee agrees to
submit to any physical examination, and otherwise to cooperate in any other
procedures required to obtain such policy. Employee represents he has no reason
to believe the Company cannot obtain such life insurance policy on an "unrated"
basis.

 

(f)          The Company shall have the option to maintain and be the owner and
beneficiary of a disability insurance policy payable on Employee's disability
with a minimum policy limit of one million dollars ($1,000,000), and Employee
agrees to submit to any physical examination, and otherwise to cooperate in any
other procedures required to obtain such policy. Employee represents he has no
reason to believe the Company cannot obtain such disability insurance policy on
an "unrated" basis.

 

6

 

 

4.           Termination.

 

4.01       Termination by the Company for Reasons Other Than Cause. If the
Company terminates the employment of Employee and such termination is not for
Cause (a "Termination by the Company for Reasons Other Than Cause"), then, the
Company shall pay to Employee an amount equal to Employee's Annual Compensation
at the time of such termination (the "Salary Termination Payment"). The Salary
Termination Payment shall be paid to Employee no later than 90 days after the
date of such termination. To the extent that Employee is not fully vested in
Benefits from any pension or any other retirement plan or program (whether tax
qualified or not) maintained by the Company, the Company shall obtain and pay
the premium upon an annuity policy to provide Employee with Benefits as though
he had been fully vested on the date that his employment terminated.

 

4.02       Constructive Discharge. If the Company (a) subjects Employee to a
diminution in his title(s), responsibilities, or in his then-current Annual
Compensation, (b) fails to comply with the provisions of Section 3, (c) locates
Employee's place of employment outside the United States, or (d) engages in any
material and intentional breach of the Company's principal obligations under
this Agreement which is not remedied within fifteen (15) business days after
receipt of written notice from the Employee (a "Constructive Discharge"),
Employee may at his option terminate his employment, and such termination shall
be considered to be a Termination by the Company for Reasons Other Than Cause.

 

4.03       Termination by the Company for Cause. The Company shall have the
right to terminate the employment of Employee for Cause (a "Termination by the
Company for Cause"). Effective as of the date of Termination by the Company for
Cause, this Agreement, except for Sections 2.06 through 2.10, shall terminate,
and no further payments of the Compensation described in Section 3 (except for
such remaining payments of Annual Compensation under Section 3.01 relating to
periods during which Employee was employed by the Company, Benefits which are
required by applicable law to be continued, and reimbursement of expenses
incurred prior to such termination under Section 3.04) shall be made.

 

4.04       Change of Control. If at any time during Employee's employment at the
Company there is a Change of Control or Company's shareholders receive a proxy
request or tender offer for a transaction which could result in a Change of
Control, Employee may at his option terminate his employment, and such
termination shall be considered to be a Termination by the Company for Reasons
Other Than Cause.

 

4.05       Termination on Account of Employee's Death. In the event of
Employee's death during his employment at the Company, the Company shall pay to
Employee's beneficiary or beneficiaries (or to his estate if he fails to make
such a designation) an amount equal to the Salary Termination Payment and Equity
Termination Payment. Employee may designate one or more beneficiaries for the
purposes of this Section 4.05 by making a written designation and delivering
such designation to the Board of Directors. If Employee makes more than one such
written designation, the designation last received before Employee's death shall
control.

 

7

 

 

4.06       Disability. If Employee shall sustain a Disability, the Company shall
continue to pay to Employee while such Disability continues the full amount of
his then-current Annual Compensation for the one-year period next succeeding the
date upon which such Disability shall have been so certified, as well as a
prorated amount of any Incentive Compensation which would have been paid to
Employee at the end of the year. Thereafter, if Employee's Disability shall
continue, the employment of Employee under this Agreement shall terminate and
all obligations of Employee shall cease and Employee shall be entitled to
receive the Benefits, if any, as may be provided by any insurance to which he
may have become entitled pursuant to Section 3.04 as well as the acceleration of
the exercise date of any incentive stock options granted prior to Employee's
Disability.

 

5.           Stock Options. Employee shall not have the opportunity to
participate in any Company's stock option plan and will be eligible to
participate at the level of other similarly situated Employees in such plan or
any future stock incentive plans established by the Company.

 

6.           Indemnification. The Company shall indemnify Employee and hold
Employee harmless from and against any claim, loss or cause of action arising
from or out of Employee's performance as an officer, director or employee of the
Company or in any other capacity, including any fiduciary capacity, in which the
Employee serves at the request of the Company to the maximum extent permitted by
applicable law. The Company shall advance to Employee the reasonable costs and
expenses of investigating and/or defending any such claim, subject to receiving
a written undertaking from Employee to repay any such amounts advanced to
Employee in the event and to the extent of any subsequent determination by an
agency of competent jurisdiction that Employee was not entitled to
indemnification hereunder. In the event that Employee is or becomes a party to
any action or proceeding in respect of which indemnification may be sought
hereunder, Employee shall promptly notify the Company thereof. Following such
notice, the Company shall be entitled to participate therein and, to the extent
that it may wish, to assume the defense thereof with counsel satisfactory to
Employee in its reasonable judgment. After notice from the Company to Employee
of the Company's election to assume the defense of such Employee, the Company
will not be liable to Employee hereunder for any legal or other expenses
subsequently incurred by Employee in connection with the defense thereof other
than reasonable costs of investigation. Employee shall not settle any action or
claim against Employee without the prior written consent of the Company except
at such Employee's sole cost and expense.

 

7.           Miscellaneous.

 

7.01       Assignment. This Agreement and the rights and obligations of the
parties hereto shall bind and inure to the benefit of each of the parties hereto
and shall also bind and inure to the benefit of any successor or successors of
the Company in a Reorganization, merger or consolidation and any assignee of all
or substantially all of the Company's business and properties, but, except as to
any such successor of the Company, neither this Agreement nor any rights or
benefits hereunder may be assigned by the Company or Employee.

 

7.02       Governing Law. This Agreement shall be construed in accordance with
and governed for all purposes by the laws of the State of Delaware.

 

8

 

 

7.03       Interpretation. In case any one or more of the provisions contained
in this Agreement shall, for any reason, be held to be invalid, illegal or
unenforceable in any respect, such invalidity, illegality or unenforceability
shall not affect any other provisions of this Agreement, but this Agreement
shall be construed as if such invalid, illegal or unenforceable provision had
never been contained herein.

 

7.04       Notice. Any notice herein required or permitted to be given shall be
in writing and may be sent by hand delivery or registered or certified mail,
return receipt requested, and shall be deemed to have been given: if by hand
delivery, on the date of delivery or if mailed, on the date indicated as the
date of delivery or, if refused, on the date of attempted delivery, on the
return receipt. For purposes hereof, the addresses of the parties hereto (until
notice of a change thereof is given as provided in this Section 7.05) shall be
as follows:

 

To the Company:

 

Primco Management/ESMG Inc. & Top Sail Productions.

                                            
                                    
                                            
                                        





To Employee:

 
                         
                         
                                            




 

7.05       Amendment and Waiver. This Agreement may not be amended, supplemented
or waived except by a writing signed by the party against which such amendment
or waiver is to be enforced. The waiver by any party of a breach of any
provision of this Agreement shall not operate to, or be construed as a waiver
of, any other breach of that provision or as a waiver of any breach of another
provision.

 

7.06       Binding Effect. Subject to the provisions of Sections 4 & 7 hereof,
this Agreement shall be binding on the successors and assigns of the parties
hereto. All obligations of Employee with respect to any shares covered by this
Agreement shall, as the context requires, bind Employee's spouse and the divorce
or death of such spouse shall not vitiate the binding nature of such obligation.

 

7.07       Survival of Rights and Obligations. All rights and obligations of
Employee or the Company arising during the term of this Agreement shall continue
to have full force and effect after the termination of this Agreement unless
otherwise provided herein.

 

7.08       Section Headings. The section headings contained in this Agreement
are for reference purposes only and shall not in any way affect the meaning or
interpretation of this Agreement.

 

7.09       Entire Agreement. This Agreement contains the entire understanding,
and cancels and supersedes all prior agreements, including any agreement in
principle or oral statement, letter of intent, statement of understanding or
guidelines of the parties hereto with respect to the subject matter hereof.

 

9

 

 

In witness whereof, on the date first written above, the undersigned do hereby
agree to the terms contained herein.

 

  COMPANY:       Primco Management         By: /s/ David Michery     Name: David
Michery     Title: CEO         EMPLOYEE:         /s/ David Michery   David
Michery

 

 

10



 

